Citation Nr: 0811796	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  91-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left testicle disorder and residuals of a bladder injury 
due to VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left arm disorder due to VA treatment.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1990 and July 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  The Board remanded this 
case to the RO for additional development in September 1991 
and February 1997.  The RO complied with the instructions on 
Remand and returned the case to the Board for further 
appellate review.

By decision dated in February 1999, the Board confirmed the 
denial of the issues on appeal.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court, in a July 2000 Order, affirmed 
the Board's denial.  In December 2000, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) remanded 
the case to the Court for proceedings consistent with the 
Veterans Claims Assistance Act of 2000.  In June 2001, the 
Court, in turn, vacated and remanded the February 1999 Board 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000.  Thereafter, a March 25, 2002 Board 
decision denied entitlement to the issues listed on the title 
page of this decision.  The veteran appealed the March 2002 
Board decision to the Court.  Ultimately, a June 14, 2004 
Order by the Court vacated and remanded the Board's March 
2002 decision for readjudication.  Judgment was entered on 
July 7, 2004, and that decision was appealed to the Federal 
Circuit in September 2004.  In July 2007, the Federal Circuit 
granted the VA Secretary's motion to voluntarily dismiss the 
appeal and on July 16, 2007, the Court issued its mandate.  
In December 2007, the Court issued an Order which set aside 
its July 7, 2004 judgment, and withdrew the June 14, 2004 
Order.  The December 2007 Order also vacated the Board's 
March 2002 decision and dismissed the appeal for lack of 
jurisdiction (based upon the veteran's death).


FINDING OF FACT

A certificate of death of record indicates that the appellant 
died in January 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


